Exhibit 10.5

RESTRICTED STOCK UNIT GRANT NOTICE

UNDER THE

CATALENT, INC.

2014 OMNIBUS INCENTIVE PLAN

Catalent, Inc. (the “Company”), pursuant to its 2014 Omnibus Incentive Plan, as
it may be amended from time to time (the “Plan”), hereby grants to the
Participant set forth below the number of Restricted Stock Units set forth
below. The Restricted Stock Units are subject to all of the terms and conditions
as set forth herein and in the Restricted Stock Unit Agreement (attached hereto
or previously provided to the Participant in connection with a prior grant) and
the Plan, all of which are incorporated herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meaning set forth in the Plan
or the Restricted Stock Unit Agreement.

 

Participant:    [Insert Participant Name] Date of Grant:    [Insert Date of
Grant] Number of Restricted Stock Units:    [Insert No. of Restricted Stock
Units Granted], subject to adjustment as set forth in the Plan. Vesting
Schedule:    Provided the Participant has not incurred a Termination on or prior
to the Vesting Date (as defined below), 100% of the Restricted Stock Units will
vest on the third anniversary of the Date of Grant (the “Vesting Date”) and upon
the Vesting Date, the Restricted Period shall expire.    Notwithstanding the
foregoing, in the event of a Change in Control, to the extent the acquiring or
successor entity does not assume, continue or substitute for the Restricted
Stock Units, the Restricted Stock Units, to the extent not then vested or
previously forfeited or cancelled, shall become fully vested and the Restricted
Period shall expire.

*        *        *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN. THE PARTICIPANT’S RIGHTS UNDER THE RESTRICTED
STOCK UNIT GRANT NOTICE AND THE RESTRICTED STOCK UNIT AGREEMENT WILL LAPSE SIXTY
(60) DAYS FROM THE DATE OF GRANT AND THE RESTRICTED STOCK UNITS WILL BE
FORFEITED ON SUCH DATE IF THE PARTICIPANT SHALL NOT HAVE ACCEPTED THIS
RESTRICTED STOCK UNIT GRANT NOTICE AND THE RESTRICTED STOCK UNIT AGREEMENT BY
SUCH DATE.

This Restricted Stock Unit Grant Notice may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

CATALENT, INC.     PARTICIPANT1

 

   

 

By:     Title:    

 

 

1  To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

 

2



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

UNDER THE

CATALENT, INC.

2014 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the Catalent, Inc. 2014 Omnibus Incentive Plan, as it may be
amended from time to time (the “Plan”), Catalent, Inc. (the “Company”) and the
Participant agree as follows.

1. Definitions. Whenever the following terms are used in this Restricted Stock
Unit Agreement, they shall have the meanings set forth below. Capitalized terms
not otherwise defined herein shall have the same meanings as in the Plan or the
Grant Notice, as applicable.

(a) Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.

(b) Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
shall mean the Participant’s breach of the Restrictive Covenants set forth in
Section 10 or any covenant regarding confidentiality, competitive activity,
solicitation of the Company’s or any of its Affiliates’ or Subsidiaries’
vendors, suppliers, customers or employees or any similar provision applicable
to or agreed to by the Participant.

(c) Retirement. The term “Retirement” shall mean a Termination by the
Participant that occurs on or after the date on which the Participant attains
the age of sixty-five (65) and has completed at least ten (10) years of
Employment (other than a Termination when grounds existed for a Termination for
Cause at the time thereof).

(d) Termination Date. The term “Termination Date” shall mean the date upon which
the Participant incurs a Termination for any reason.

2. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein, in the Grant Notice and in the Plan, for good and valuable
consideration, the Company hereby grants to the Participant the number of
Restricted Stock Units provided in the Grant Notice (with each Restricted Stock
Unit representing an unfunded, unsecured right to receive one share of Common
Stock). The Company may make one or more additional grants of Restricted Stock
Units to the Participant under this Restricted Stock Unit Agreement by providing
the Participant with a new Grant Notice, which may also include any terms and
conditions differing from this Restricted Stock Unit Agreement to the extent
provided therein. The Company reserves all rights with respect to the granting
of additional Restricted Stock Units hereunder and makes no implied promise to
grant additional Restricted Stock Units.

3. Vesting. Subject to the conditions contained herein and the Plan, the
Restricted Stock Units shall vest as provided in the Grant Notice. With respect
to any Restricted Stock Unit, the period of time that such Restricted Stock Unit
remains subject to vesting shall be its Restricted Period.

4. Dividend Equivalents. The Restricted Stock Units shall be entitled to be
credited with dividend equivalent payments upon the payment by the Company of
dividends on shares of Common Stock. Such dividend equivalents will be provided
in shares of Common Stock having a Fair Market Value equal to the amount of such
applicable dividends, and shall be shall be payable at the same time as the
Restricted Stock Units are settled in accordance with Section 5 below. In the
event that any Restricted Stock Unit is forfeited by its terms, the Participant
shall have no right to dividend equivalent payments in respect of such forfeited
Restricted Stock Units.



--------------------------------------------------------------------------------

5. Settlement of Restricted Stock Units. Upon expiration of the Restricted
Period with respect to any outstanding Restricted Stock Units that have not
previously been forfeited in accordance with Section 6, the Company shall issue
to the Participant as soon as practicable (but no later than March 15 of the
year following the year in which the Restricted Period expires) one share of
Common Stock for each Restricted Stock Unit and such Restricted Stock Unit shall
be cancelled; provided, however, that the Committee may, in its sole discretion,
elect to defer the issuance of such shares beyond the expiration of the
Restricted Period if such extension would not cause adverse tax consequences
under Section 409A of the Code.

6. Treatment on Termination.

(a) Subject to clauses (b) – (d) below, in the event of a Termination prior to
the Vesting Date, (i) all vesting with respect to the Participant’s Restricted
Stock Units shall cease and (ii) unvested Restricted Stock Units shall be
forfeited to the Company by the Participant for no consideration as of the date
of such Termination.

(b) Death. If the Participant incurs a Termination due to death, the Restricted
Stock Units shall, to the extent not then vested or previously forfeited or
cancelled, become fully vested and the Restricted Period shall expire.

(c) Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, in each case, the Restricted Stock Units shall, to the
extent not then vested or previously forfeited or cancelled, continue to vest as
provided in the Grant Notice as if the Participant had continued Employment
through the Vesting Date, subject to the Participant’s compliance with the
restrictive covenants set forth in Section 10 and the Participant’s execution,
delivery and non-revocation of a waiver and release of claims in favor of the
Company and its Affiliates and Subsidiaries in a form prescribed by the Company
on or prior to the 60th day following the Termination Date. Upon the Vesting
Date, the Restricted Period shall expire.

(d) Change in Control. In the event of a Change in Control, to the extent the
acquiring or successor entity does assume, continue or substitute for the
Restricted Stock Units, if the Participant incurs a Termination by the Service
Recipient without Cause (other than due to death or Disability) during the
period commencing on the date of the consummation of a Change in Control and
ending on the date that is eighteen (18) months following the consummation of
such Change in Control, the Restricted Stock Units shall, to the extent not then
vested or previously forfeited or cancelled, become fully vested and the
Restricted Period shall expire.

7. Non-Transferability. The Restricted Stock Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to executors, the administrators or the person or persons to whom the
Restricted Stock Units may be transferred by will or by the laws of descent and
distribution in accordance with Section 14 of the Plan, the word “Participant”
shall be deemed to include such person or persons. Except as otherwise provided
herein, no assignment or transfer of the Restricted Stock Units, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the
Restricted Stock Units shall terminate and become of no further effect.

 

4



--------------------------------------------------------------------------------

8. Rights as Stockholder. Except as otherwise expressly provided for herein, the
Participant or a Permitted Transferee of the Restricted Stock Units shall have
no rights as a stockholder with respect to any share of Common Stock underlying
a Restricted Stock Unit unless and until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
share of Common Stock for which the record date is prior to the date upon which
the Participant shall become the holder of record or the beneficial owner
thereof.

9. Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a Termination that grounds existed for
Cause at the time thereof, then the Participant shall be required, in addition
to any other remedy available (on a non-exclusive basis), to pay to the Company,
within ten (10) business days of the Company’s request to the Participant
therefor, an amount equal to the aggregate after-tax proceeds (taking into
account all amounts of tax that would be recoverable upon a claim of loss for
payment of such proceeds in the year of repayment) the Participant received upon
the sale or other disposition of, or distributions in respect of, the Restricted
Stock Units and any shares issued in respect thereof. Any reference in this
Restricted Stock Unit Agreement to grounds existing for a Termination for Cause
shall be determined without regard to any notice period, cure period, or other
procedural delay or event required prior to finding of or termination with,
Cause. The Restricted Stock Units and all proceeds thereof shall be subject to
the Company’s Clawback Policy, as in effect from time to time, to the extent the
Participant is a director or “officer” as defined under Rule 16a-1(f) of the
Exchange Act.

10. Restrictive Covenants.

(a) To the extent that the Participant is a party to an employment or similar
agreement with the Company or one of its Affiliates or Subsidiaries containing
non-competition, non-solicitation, non-interference or confidentiality
restrictions (or two or more such restrictions), those restrictions and related
enforcement provisions under such agreement shall govern and the following
provisions of this Section 10 shall not apply.

(b) Competitive Activity.

(i) The Participant shall be deemed to have engaged in “Competitive Activity”
if, during the period commencing on the Date of Grant and ending on the date
that is 12 months after the Termination Date (the “Restricted Activity Period”),
the Participant, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person (as defined below), directly or indirectly,
violates any of the following prohibitions:

(I) During the Restricted Activity Period, the Participant will not, whether on
the Participant’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or
indirectly, solicit or assist in soliciting in competition with the Company or
any of its Subsidiaries, the business of any client or prospective client:

 

  (1) with whom the Participant had personal contact or dealings on behalf of
the Company or any of its Subsidiaries during the one year period preceding the
Termination Date;

 

5



--------------------------------------------------------------------------------

  (2) with whom employees reporting to the Participant have had personal contact
or dealings on behalf of the Company or any of its Subsidiaries during the one
year immediately preceding the Termination Date; or

 

  (3) for whom the Participant had direct or indirect responsibility during the
one year immediately preceding the Termination Date.

(II) During the Restricted Activity Period, the Participant will not directly or
indirectly:

 

  (1) engage in any business that competes with the business of the Company or
any of its Subsidiaries, including, but not limited to, providing
formulation/dose form technologies and/or contract services to pharmaceutical,
biotechnology, over-the-counter and vitamin/mineral supplements companies
related to pre-clinical and clinical development, formulation, analysis,
manufacturing and/or packaging and any other technology, product or service of
the type developed, manufactured or sold by the Company or any of its
Subsidiaries (including, without limitation, any other business which the
Company or any of its Subsidiaries have plans to engage in as of the Termination
Date) in any geographical area where the Company or any of its Subsidiaries
conduct business (a “Competitive Business”);

 

  (2) enter the employ of, or render any services to, any Person (or any
division or controlled or controlling Affiliate of any Person) who or which
engages in a Competitive Business;

 

  (3) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

 

  (4) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the Date of Grant) between the Company or
any of its Subsidiaries and customers, clients, suppliers, or investors of the
Company or any of its Subsidiaries.

Notwithstanding anything to the contrary in this Restricted Stock Unit
Agreement, the Participant may, directly or indirectly own, solely as an
investment, securities of any entity engaged in the business of the Company or
any of its Subsidiaries which are publicly traded on a national or regional
stock exchange or on the over-the-counter market if the Participant (i) is not a
controlling person of, or a member of a group which controls, such Person and
(ii) does not, directly or indirectly, own 5% or more of any class of securities
of such Person.

(III) During the Restricted Activity Period, the Participant will not, whether
on the Participant’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly:

 

  (1) solicit or encourage any employee of the Company or any of its
Subsidiaries to leave the employment of the Company or any of its Subsidiaries;
or

 

6



--------------------------------------------------------------------------------

  (2) hire any such employee who was employed by the Company or any of its
Subsidiaries as of the Termination Date or who left the employment of the
Company or any of its Subsidiaries coincident with, or within six (6) months
prior to or after, the Termination Date; provided, however, that this
restriction shall cease to apply to any employee who has not been employed by
the Company or any of its Subsidiaries for at least six (6) months.

(IV) During the Restricted Activity Period, the Participant will not, directly
or indirectly, solicit or encourage to cease to work with the Company or any of
its Subsidiaries any consultant then under contract with the Company or any of
its Subsidiaries.

(ii) It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 10(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Restricted Stock Unit Agreement is an unenforceable restriction against the
Participant, the provisions of this Restricted Stock Unit Agreement shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such maximum extent as such court may judicially determine or
indicate to be enforceable. Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Restricted Stock Unit
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(c) Confidentiality.

(i) The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisers who
are bound by confidentiality obligations), any non-public, proprietary or
confidential information —including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals — concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

(ii) “Confidential Information” shall not include any information that is
(x) generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties, (y) made legitimately available to the Participant
by a third party without breach of any known confidentiality obligation, or
(z) required by law to be disclosed or in any judicial or administrative
process;

 

7



--------------------------------------------------------------------------------

provided that the Participant shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required, and
cooperate, at the Company’s cost, with any attempts by the Company to obtain a
protective order or similar treatment.

(iii) Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Restricted Stock Unit Agreement
(unless this Restricted Stock Unit Agreement shall be publicly available as a
result of a regulatory filing made by the Company or one of its Affiliates or
Subsidiaries); provided, that the Participant may disclose to any prospective
future employer the provisions of Section 10 of this Restricted Stock Unit
Agreement provided they agree to maintain the confidentiality of such terms.

(iv) Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in the Participant’s possession or control (including
any of the foregoing stored or located in the Participant’s office, home, laptop
or other computer, whether or not Company property) that contain Confidential
Information or otherwise relate to the business of the Company or one of its
Affiliates or Subsidiaries, except that the Participant may retain only those
portions of any personal notes, notebooks and diaries that do not contain any
Confidential Information; and (z) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which the Participant is or becomes aware.

(d) Equitable Relief.

Notwithstanding the remedies set forth in Section 9 above and notwithstanding
any other remedy which would otherwise be available to the Company at law or in
equity, the Company and the Participant agree and acknowledge that if an actual
or threatened Restrictive Covenant Violation occurs, the Company will be
entitled to an injunction and/or other equitable relief restraining the
Participant from the Restrictive Covenant Violation without the necessity of
posting a bond or proving actual damages.

11. Tax Withholding. The provisions of Section 14(d) of the Plan are
incorporated herein by reference and made a part hereof.

12. Notice. Every notice or other communication relating to this Restricted
Stock Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided that,
unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Company’s
General Counsel, and all notices or communications by the Company to the
Participant may be given to the Participant personally or may be mailed to the
Participant at the Participant’s last known address, as reflected in the
Company’s records. Notwithstanding the above, all notices and communications
between

 

8



--------------------------------------------------------------------------------

the Participant and any third-party plan administrator shall be mailed,
delivered, transmitted or sent in accordance with the procedures established by
such third-party plan administrator and communicated to the Participant from
time to time.

13. No Right to Continued Employment. Neither the Plan nor this Restricted Stock
Unit Agreement nor the granting of the Restricted Stock Units evidenced hereby
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any of its
Affiliates or Subsidiaries. Further, the Company, or, if different, the Service
Recipient, may at any time dismiss the Participant or discontinue any consulting
relationship, free from any liability or any claim under the Plan or this
Restricted Stock Unit Agreement, except as otherwise expressly provided herein.

14. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Restricted Stock Unit Agreement
and any other Restricted Stock Unit grant materials by and among, as applicable,
the Service Recipient, the Company and its other Affiliates or Subsidiaries for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.

The Participant understands that the Company and the Service Recipient may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.

The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, Morgan Stanley Smith Barney LLC and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s Employment
and career with the Service Recipient will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Participant’s consent is that
the Company would not be able to grant Restricted Stock Units or other equity
awards to the Participant or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing the Participant’s consent
may affect the Participant’s ability

 

9



--------------------------------------------------------------------------------

to participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.

15. Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

16. Waiver and Amendments. Subject to Section 13(b) of the Plan, the Committee
may waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, this Restricted Stock Unit Agreement,
prospectively or retroactively (including after the Participant’s Termination);
provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Participant hereunder shall not to that extent be
effective without the consent of the Participant. No waiver by either of the
parties hereto of their rights hereunder shall be deemed to constitute a waiver
with respect to any subsequent occurrences or transactions hereunder unless such
waiver specifically states that it is to be construed as a continuing waiver.

17. Governing Law; Venue. This Restricted Stock Unit Agreement shall be
construed and interpreted in accordance with the laws of the State of Delaware,
without regard to the principles of conflicts of law thereof. For purposes of
litigating any dispute that arises under this grant or this Restricted Stock
Unit Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of New Jersey, agree that such litigation shall be conducted in the
courts of Somerset County, or the federal courts for the United States for the
District of New Jersey, where this grant is made and/or to be performed.

18. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement, the Plan shall govern and control.

19. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

20. Imposition of Other Requirements. The Company reserves the right to impose
any other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

21. Section 409A of the Code. The Restricted Stock Units are not intended to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the date hereof,
“Section 409A”). However, notwithstanding any other provision of the Plan, the
Grant Notice or this Restricted Stock Unit Agreement, if at any time the
Committee determines that the Restricted Stock Units (or any portion thereof)
may be subject to Section 409A, the Committee shall have the right in its sole
discretion (without any obligation to do so or to indemnify the Participant or
any other person for failure to do so) to adopt such amendments to the Plan, the
Grant Notice or this Restricted Stock Unit Agreement, or adopt other policies
and procedures (including amendments, policies and procedures with

 

10



--------------------------------------------------------------------------------

retroactive effect), or take any other actions, as the Committee determines are
necessary or appropriate either for the Restricted Stock Units to be exempt from
the application of Section 409A or to comply with the requirements of
Section 409A.

22. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell shares of Common Stock or rights to shares of Common
Stock (e.g., Restricted Stock Units) under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the Participant’s country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. The
Participant is responsible for ensuring compliance with any applicable
restrictions and is advised to consult his or her personal legal advisor on this
matter.

23. Entire Agreement. This Restricted Stock Unit Agreement, the Grant Notice and
the Plan constitute the entire understanding between the Participant and the
Company regarding the Restricted Stock Units. This Restricted Stock Unit
Agreement, the Grant Notice and the Plan supersede any prior agreements,
commitments or negotiations concerning the Restricted Stock Units.

 

11